                 Case 20-12456-JTD             Doc 542       Filed 11/17/20        Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

In re:                                                        )        Chapter 11
                                                              )
RTI HOLDING COMPANY, LLC,1                                    )        Case No. 20-12456 (JTD)
                                                              )
                                                              )        (Jointly Administered)
                                   Debtors.                   )        Re: Docket No. 287

                      ORDER (I) EXTENDING TIME TO FILE
             SCHEDULES OF ASSETS AND LIABILITIES AND STATEMENTS
            OF FINANCIAL AFFAIRS AND (II) GRANTING RELATED RELIEF

                 Upon the motion (the “Motion”)2 of RTI Holding Company, LLC, and its debtor

affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases

(collectively, the “Debtors”), for entry of an order (i) authorizing the Debtors to extend the initial

twenty-eight (28) day period to file their schedules of assets and liabilities and statements of

financial affairs (collectively, the “Schedules and Statements”) and (ii) granting related relief, all




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.

2
  Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
in the Motion.




                                                         1
DOCS_LA:332987.3 76136/002
                 Case 20-12456-JTD            Doc 542      Filed 11/17/20     Page 2 of 3




as more fully set forth in the Motion; and the Court having jurisdiction to consider the Motion and

the relief requested therein pursuant to 28 U.S.C. §§ 157(a)–(b) and 1334(b), and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012; and consideration of the Motion and the requested relief being a core

proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to

28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been provided to the

Notice Parties, and it appearing that no other or further notice need be provided; and this Court

having held a hearing to consider the relief requested in the Motion; and upon the First Day

Declaration; and the Court having determined that the legal and factual bases set forth in the

Motion establish just cause for the relief granted herein; and it appearing that the relief requested

in the Motion is in the best interests of the Debtors, their estates, creditors, and all parties in

interest; and upon all of the proceedings had before the Court and after due deliberation and

sufficient cause appearing therefor,

                 IT IS HEREBY ORDERED THAT

                 1.          The Motion is granted to the extent set forth herein.

                 2.          The time by which the Debtors shall file their Schedules and Statements is

extended, through and including November 16, 2020.

                 3.          Such extension is without prejudices to the Debtors’ right to request a

further extension.

                 4.          All time periods set forth in this Order shall be calculated in accordance

with Bankruptcy Rule 9006(a).

                 5.          The Debtors are authorized to take all action necessary to effectuate the

relief granted in this Order.




                                                       2
DOCS_LA:332987.3 76136/002
                 Case 20-12456-JTD            Doc 542      Filed 11/17/20     Page 3 of 3




                 6.          The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, and/or enforcement of this Order.




                                                               JOHN T. DORSEY
         Dated: November 17th, 2020                            UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware



                                                       3
DOCS_LA:332987.3 76136/002
